Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from proceeding with a criminal action entitled People v Rachelle, pending in the Supreme Court, Nassau County, under indictment No. 1387N/12.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
“[A] petitioner seeking a writ of prohibition must demonstrate that: (1) a body or officer is acting in a judicial or quasi-judicial capacity, (2) that body or officer is proceeding or threatening to proceed in excess of its jurisdiction and (3) petitioner has a clear legal right to the relief requested” (Matter of Garner v New York State Dept. of Correctional Servs., 10 NY3d 358, 361-362 [2008]; see Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; Matter of Sedore v Epstein, 56 AD3d 60, 63 [2008]).
Here, the petitioner has failed to demonstrate a clear legal right to the relief sought (see Education Law § 6514; Matter of Willoughby v Murphy, 54 AD3d 419 [2008]). Dickerson, J.P, Hall, Cohen and Miller, JJ., concur.